Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s RCE filed on 8/24/2022 has been entered. Applicant has amended claims 1, 2, 10, 11, 15, 19, 20, 24 and 28. Currently claims 1-29 are pending in this application of which claims 7-9, 16-18, 25-27 and 29 are withdrawn from consideration. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-9, 16-18, 25-27 and 29 are directed to Species non-elected without traverse.  Accordingly, claims 7-9, 16-18, 25-27 and 29 have been cancelled.

EXAMINER’S AMENDMENT
Application should be amended as follows:
Claim 7 (Canceled). 
Claim 8 (Canceled). 
Claim 9 (Canceled). 
Claim 16 (Canceled). 
Claim 17 (Canceled). 
Claim 18 (Canceled). 
Claim 25 (Canceled). 
Claim 26 (Canceled). 
Claim 27 (Canceled). 
Claim 29 (Canceled). 


Allowable Subject Matter
Claims 1-6, 10-15, 19-24 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claims 1, 10, 19 and 28 to overcome 35 U.S.C. 112(b) rejection of claims 1-6, 10-15, 19-24 and 28.  The 35 U.S.C. 112(b) rejection of claims 1-6, 10-15, 19-24 and 28 has been withdrawn, thereby placing the case in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P. Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/YOGESH PALIWAL/Primary Examiner, Art Unit 2435